PER CURIAM:
The Petitions for Rehearing are DENIED 1 and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petitions for Rehearing En Banc are also DENIED.

. On rehearing it is suggested that our quotation from the panel opinion in Carter v. Gallagher, 452 F.2d 315, 325 (8th Cir. 1971) is inappropriate since the en banc court, 452 F.2d 327 et seq., in fact instituted a modified minority hiring quota on rehearing. Carter, however, was a case in which past racial discrimination in hiring at the “plant” — in that instance a fire department — was established. Our case is the contrary, and we are not persuaded that the en banc determination there is at variance with our decision here. At all events, we agree with the quotation as applied to our context.